FILED
                                                                                  COURT OF APPEALS
                                                                                        DIVISION II

                                                                                 2015 FEB - 3    API 8: 52
       IN THE COURT OF APPEALS OF THE STATFBUFEWAMOTGION

                                                      DIVISION II
                                                                                                 iY

 STATE OF WASHINGTON,                                                             No. 44763 -1 - II


                                        Respondent,


            v.




 LARONZO DESHON MURPHY,                                                   UNPUBLISHED OPINION


                                        Appellant.


          Worswick, P. J. —        Laronzo Murphy appeals his convictions and sentences for first degree
                                             2                                                         3
robbery,'     second     degree   assault,       and possession of marijuana with   intent to deliver.     Murphy

argues    that ( 1)   the   search warrant contained overbroad       firearm   and photograph clauses, (    2) the


trial court erred by failing to give a unanimity instruction for possession of marijuana with intent

to   deliver, ( 3)    the prohibition against double jeopardy precludes his second degree assault

conviction, (4) the trial court incorrectly included four Oregon convictions in his offender score,

and ( 5) his trial counsel provided ineffective assistance by failing to argue that the search warrant

was overbroad. Finally, Murphy argues, and the State concedes, that ( 6) the trial court erred by

adding the possession of marijuana with intent to deliver conviction' s school bus route stop

sentencing enhancement to Murphy' s standard sentence range for first degree robbery and

second degree assault.




1 RCW 9A.56.200.

2 RCW 9A.36. 021.

3 Former RCW 69. 50. 401 ( 2005); RCW 69. 50. 204( c)( 22).
No. 44763 -1 - II



        We hold that ( 1) Murphy failed to preserve for appeal his search warrant argument, (2)

the trial   court erred    by failing   to   provide a   unanimity instruction, ( 3)   double jeopardy' s merger

doctrine precludes Murphy' s second degree assault conviction, (4) the trial court erroneously

calculated Murphy' s offender score, and ( 5) Murphy has failed to show that his counsel was

ineffective. Finally, we (6) accept the State' s concession that the trial court erroneously added

the school bus route stop sentencing enhancement to the standard sentence range for first degree

robbery and second degree assault.

            Consequently, we affirm Murphy' s first degree robbery conviction, but vacate his

sentence for that crime. We vacate Murphy' s conviction for second degree assault and the

associated firearm sentencing enhancement. We vacate Murphy' s conviction for possession of

marijuana with intent to deliver and the associated school bus route stop sentencing

enhancement. We remand for further proceedings consistent with this opinion.4

                                                           FACTS


A.          Background


            1.   Robbery

            Murphy   believed that his       cousin   Sharonda McKeen      owed   him   reimbursement   for $ 150


worth of marijuana he had provided her. On August 1, 2012, Murphy drove to Sharonda' s


4
 Murphy also argues ( 1) the trial court erroneously excluded documentation and testimony
supporting Murphy' s affirmative medical marijuana defense to possession of marijuana with
intent to deliver, and ( 2) trial counsel was ineffective for failing to raise an affirmative defense to
the school bus route stop sentencing enhancement for possession of marijuana with intent to
deliver. Because we vacate the possession of marijuana with intent to deliver conviction and its
attached school bus route stop enhancement on other grounds, we do not consider these
arguments.




                                                               2
No. 44763 -1 - II



residence in a vehicle registered to Murphy' s girlfriend, Sariat Durosimi. There, Murphy

confronted Sharonda' s husband Ricky McKeen, pointed a handgun at him, and demanded

money. Ricky gave Murphy money, and Murphy left Sharonda' s residence in Durosimi' s

vehicle.5

         The next day, detectives traced Durosimi' s vehicle to Durosimi' s apartment, where

Murphy lived " most of the time" and received mail. 2 Report of Proceedings at 256. Detectives

arrested Murphy for a crime unrelated to this case. Detectives discovered a " baggie" containing

marijuana in Murphy' s pants pocket.

         2. Search ofDurosimi' s Vehicle and Apartment -

         Detectives obtained a warrant for Durosimi' s apartment and vehicle seeking evidence of

first degree robbery and unlawful possession of a firearm. The search warrant authorized a

search for, among other things:

             1)   Firearms;        Specifically      a   nickel   finish,     small   frame,    semi -automatic

             handgun;     also     to   include any       other   illegally   possessed,    or stolen firearms,
             including, but not limited to the specific listed firearm, and any other firearms to
             which ownership thereof is questionable or disputed, and also to include any
             ammunition, holsters, cleaning kits, instruction manuals, boxes, paperwork or other
             items connected to firearms at the listed residence /vehicles;

             4)   Photographs, of the listed location, and of drugs, firearms, or other potential
             evidence in the case, including still photos, negatives, digital images, digital video,
             video tapes, slides, films, undeveloped film, and the contents therein, in particular,
             photographs      of    suspects,      co- conspirators,   assets,    and   controlled    substances,

             particularly marijuana.


Clerk'   s   Papers ( CP)   at   140 -41.    The warrant was supported by an affidavit, which stated:

             Deputy   Chris Nichols ....          contacted Ricky McKeen, who told Deputy Nichols that
             Laronzo   Murphy       came    to   his house   and robbed   him   at gun point.... [   Ricky] stated


5 We refer to Sharonda McKeen and Ricky McKeen by their first names for clarity, and intend
no disrespect.



                                                                  3
No. 44763 -1 - II



        Murphy was sitting in a blue Ford Focus in front of [Ricky' s] house. Murphy was
        the only    occupant   in the              driving. [ Ricky] stated he walked to the
                                        vehicle and was

        open passenger' s side window        to   Murphy. [ Ricky] stated Murphy told him
                                                   contact

         Sharonda] owed Murphy money. When [Ricky] refused to give money to Murphy,
        Murphy pulled a gun out of the center console of the Ford. [ Ricky] stated Murphy
        pointed a small caliber nickel plated semi -automatic pistol at [ Ricky].

        Deputy Nichols was able to learn that Murphy was associated with a blue Ford
        Focus owned by his girlfriend, Sariat Durosimi .... registered to Sariat Durosimi
        at [ her apartment],   in Vancouver.


CP at 145. The affidavit also stated:


        I asked Murphy what had happened the previous night with Ricky. He told me that
        he was owed some money by [ Sharonda]. He went to get the money. He said that
        he talked to Ricky, and Ricky threw the money at him through the window of the
        Focus, which Murphy was still seated in. He said that there was no violence, no
        guns involved, and no threats.   Murphy indicated that he did tell Ricky in no
        uncertain terms that he was going to get his money during their conversation.

        I asked Murphy if he had gone anywhere other than the apartment since this
        interaction with Ricky. He said that he went straight back to the apartment, and
        that   he hadn' t   gone anywhere else.        I asked him if anyone else had used the car
        since then. He said no.


        Durosimi told Detective Sofianos that there were no guns at the house. She did tell
        him, however, that she and Laronzo had gone shooting with several friends of
        Laronzo' s about a week ago.


CP at 146 -47. The affidavit further stated:

        I   ran a criminal   history    check on   Laronzo    Murphy     through CCSO [(   Clark County
         Sheriffs Office)] Records.           I observed the following felony convictions for
        Murphy:

         Delivery      Controlled Substance        w /in   1000 feet   of a school—   Felony
         Possess Controlled Substance —Felony
         Manufacture/Delivery of Controlled Substance w /in 1000 feet of a school —
         Felony

         I ran a criminal history check on Sariat Durosimi through CCSO Records. I found
         no   felony   convictions, and   in fact,   no criminal convictions.
No. 44763 -1 - I1



        Your affiant has questioned suspects as to how they commit their crimes and where
        they hide   weapons, and   illegal drugs. Your Affiant is aware that people involved
        in these types of crimes often arm themselves with rifles, pistols, shotguns and other
        dangerous    weapons.      These weapons are used to protect themselves from
        competitors, and     from law enforcement. Firearms are used as a common method
        of intimidation to discourage others from providing information about the illicit
        business to    law    enforcement.   Your Affiant   is   aware that these weapons,
        particularly when illegally possessed, are often hidden in the vehicle or residence
        of a person close to them who is NOT a prohibited possessor of firearms, in order
        to provide a plausible defense.


CP at 147 -48.


        While searching Durosimi' s apartment pursuant to the warrant, detectives discovered a

small caliber, chrome, semi -automatic handgun. Detectives also discovered four marijuana

plants, an electronic scale, and a notebook. The detectives photographed the scene.

        3.   Charges Against Murphy

        For the single act of pointing a handgun at Ricky and taking his money, the State charged

Murphy with two counts: first degree armed robbery and second degree assault, each with a

firearm sentencing enhancement. 6 For the two acts involving marijuana, actual possession of the
marijuana found on his person and constructive possession of the marijuana found in Durosimi' s


apartment, the State charged Murphy with one count of possession of marijuana with intent to

deliver, with a school bus route stop sentencing enhancement.

B.       Trial


         The electronic scale, notebook, and the small caliber, chrome, semi -automatic handgun


were admitted at Murphy' s trial. Many of the detectives' photographs of the scene were




6 RCW 9. 94A.533( 3).


                                                   5
No. 44763 -1 - II



admitted, including a photograph of a picture of a male and a female hanging on Durosimi' s

apartment wall. No other photographs or images seized under the search warrant were admitted.


        At trial,   Murphy' s   defense to first degree robbery   was   that   Murphy   gave Sharonda $ 150



worth of marijuana and that Murphy' s repeated requests for reimbursement motivated Ricky to

falsely accuse Murphy of robbery. Murphy' s defense to possession of marijuana with intent to

deliver was an affirmative designated provider defense: that Murphy was authorized to possess

the marijuana as Durosimi' s designated medical marijuana provider. Chapter 69. 51A RCW.


Trial counsel filed a motion to suppress but did not challenge the warrant' s firearm clause or


photograph clause.


        The trial court did not instruct the jury that a unanimous decision was required on the

possession of marijuana with intent to deliver charge. In closing argument, the State argued that

Murphy' s possession was a single continuous course of conduct and that, thus, the jury could

convict on either the actual possession of marijuana in Murphy' s shorts pocket or the

constructive possession of marijuana in Durosimi' s apartment.


C.      Sentencing

        The jury convicted Murphy on all three counts. By special verdict, the jury found that

Murphy was armed with a firearm while committing first degree robbery and second degree

assault, and that Murphy was within 1, 000 feet of a school bus route stop when committing

possession of marijuana with intent to deliver. At sentencing, the trial court ruled double

jeopardy did not preclude Murphy' s conviction for both first degree robbery and second degree

assault. But the trial court added only one point to Murphy' s offender score for these two

offenses, ruling they constituted the same criminal conduct. The trial court also included three



                                                      6
No. 44763 -1 - II



prior Oregon convictions for unlawful delivery of an imitation controlled substance and one

prior Oregon conviction for attempted unlawful delivery of an imitation controlled substance8 in

Murphy' s offender score.

         The trial court calculated a base sentence range of 77 -102 months for first degree


robbery. The trial court added 60 months for the firearm enhancement, and an additional 24

months apparently for the school bus route stop enhancement, resulting in a standard sentence

range of 161 - 186 months' imprisonment for first degree robbery. The trial court calculated a

base sentence range of 33 -43 months for second degree assault. The trial court added 36 months


for the firearm enhancement, and an additional 24 months apparently for the school bus route

stop enhancement, resulting in a standard sentence range of 93 -103 months' imprisonment for

second degree assault. The trial court calculated a base sentence range of 12 -24 months for


possession of marijuana with intent to deliver and added 24 months for the school bus route stop

enhancement, resulting in a standard sentence range of 36 -48 months' imprisonment.

         The trial   court sentenced   Murphy to   the   midpoint of   these   ranges and ruled   that "[ a] 11



counts shall be served concurrently, except for the portion of those counts for which there is an

enhancement."        CP at 9. Murphy appeals.

                                                ANALYSIS


                                         I. OVERBROAD WARRANT


          Murphy argues for the first time on appeal that the search warrant' s firearm and

photograph clauses were unconstitutionally overbroad. The State argues that this issue cannot be


7
    OR. REV. STAT. § 475. 912 ( 2009).

8
    OR. REV. STAT. § 161. 405( 1) ( 2009).



                                                         7
No. 44763 -1 - II



raised for the first time on appeal. Because Murphy has failed to show manifest error, we agree

with the State.


A.            Arguments Not Raised in Trial Court - RAP 2. 5( a)


              Generally, we will not entertain a claim of error not raised before the trial court. RAP

2. 5(   a).   But RAP 2. 5( a) provides an exception to this general rule where an appellant can show a


manifest error affecting a constitutional right. State v. Gordon, 172 Wn.2d 671, 676, 260 P. 3d

884 ( 2011).       Showing manifest error requires the appellant to show actual and identifiable

prejudice to the defendant' s constitutional rights at trial. State v. Kirkman, 159 Wn.2d 918, 926-

27, 155 P. 3d 125 ( 2007).       For an appellant to show actual prejudice by trial counsel' s failure to

move to suppress, she or he must show that the trial court likely would have excluded evidence

in response to a motion to suppress and that that exclusion would have had a practical or

identifiable consequence at trial. See State v. McFarland, 127 Wn.2d 322, 333 -34, 899 P. 2d


1251 ( 1995);       Gordon, 172 Wn.2d at 676. To make this determination, we necessarily must

preview the merits of an appellant' s alleged error. See State v. Walsh, 143 Wn.2d 1, 8, 17 P. 3d

591 ( 2001).       Here, we focus on whether Murphy has shown the requisite prejudice.

B.            Preview ofArguments

              The Fourth Amendment to the United States Constitution and article I, section 7 of the

Washington Constitution impose two requirements upon a search warrant. First, the search


warrant must be supported by probable cause. State v. Perrone, 119 Wn.2d 538, 545, 834 P. 2d

611 ( 1992).        Second, the search warrant must describe with particularity the things to be seized.

 119 Wn.2d at 545. Because these requirements are interwoven, we discuss them together.




                                                        8
No. 44763 - 1 - II



          We review the trial court' s probable cause and particularity determinations de novo,

giving deference to the magistrate' s determination and resolving doubts in favor of the search

warrant' s   validity. State     v.   Neth, 165 Wn.2d 177, 182, 196 P. 3d 658 ( 2008);          State v. Reep, 161

Wn.2d 808, 813, 167 P. 3d 1156 ( 2007); State v. Chenoweth, 160 Wn.2d 454, 477, 158 P. 3d 595


 2007). We evaluate search warrants in a common sense, practical manner. Perrone, 119 Wn.2d


at 549.


          To   establish probable cause,        the   affidavit   supporting the   search warrant must " set[]   forth


facts and circumstances sufficient to establish a reasonable inference that the defendant is


probably involved in criminal activity and that evidence of the crime can be found at the place to

be   searched."    State v. Thein, 138 Wn.2d 133, 140, 977 P. 2d 582 ( 1999).


          To   establish   particularity, " a   search warrant must be sufficiently definite so that the

officer   executing the     warrant can     identify the   property    sought with reasonable     certainty." State


v.   Stenson, 132 Wn.2d 668, 692, 940 P. 2d 1239 ( 1997).                This required degree of specificity

varies    based   upon   the   circumstances and       items involved in   each case.    132 Wn.2d at 692. For


example, "[    w]hen the nature of the underlying offense precludes a descriptive itemization,"

courts allow for a lesser degree of particularity. See State v. Riley, 121 Wn.2d 22, 28, 846 P. 2d

1365 ( 1993).      In   such a situation, "   generic classifications such as lists" satisfy the particularity

requirement as long as the search is " circumscribed by reference to the crime under

investigation."      Riley, 121 Wn.2d at 28. We require a great deal of particularity where the

warrant authorizes a search for First Amendment protected materials. Perrone, 119 Wn.2d at

547 -48.




                                                                  9
No. 44763 -1 - II



        A warrant is overbroad if either the probable cause or particularity requirement is not

satisfied.   State   v.   Maddox, 116 Wn.          App.      796, 805, 67 P. 3d 1135 ( 2003),          aff'd 152 Wn.2d 499,

98 P. 3d 1199 ( 2004). Thus, a warrant is overbroad if it either fails to describe with sufficient


particularity items for which probable cause exists, or describes items for which no probable

cause exists.    116 Wn. App. at 805.

        Overbroad portions of a warrant can be severed from the remainder of a valid warrant.

Perrone, 119 Wn.2d          at    556. " Under the severability doctrine, ` infirmity               of part of a warrant

requires the suppression of evidence seized pursuant to that part of the warrant' but does not

require suppression of           anything   seized pursuant        to   valid parts of    the   warrant."   Perrone, 119


Wn.2d   at   556 ( quoting United States           v.   Fitzgerald, 724 F. 2d 633, 637 ( 8th Cir. 1983)).             The


doctrine applies when a warrant includes not only items that are supported by probable cause and

described with particularity, but also items that are not supported by probable cause or not

described    with    particularity,    so   long   as a "`   meaningful separation' can be made on ` some logical


and reasonable       basis[.] '     Maddox, 116 Wn.            App.     at   806 -07 ( alteration in   original) ( quoting




Perrone, 119 Wn.2d at 560).


         1. Application to the Warrant' s Firearm Clause


        Murphy argues that the warrant' s firearm clause is overbroad. Because it is not, he has

failed to preserve this argument under RAP 2. 5.


        We evaluate probable cause and particularity in relation to the crime for which law

enforcement seeks evidence. See Thein, 138 Wn.2d at 140; Stenson, 132 Wn.2d at 692. Here,


officers sought evidence for the crime of unlawful possession of a firearm. A person is guilty of

unlawful possession of a firearm in at least the second degree " if the person owns, has in his or




                                                                  10
No. 44763 -1 - II



her possession, or has in his or her control any firearm after having previously been convicted"

of a   felony.    RCW 9. 41. 040( 1), (   2)( a)( i).


          The firearm clause here met the probable cause requirement. The warrant' s firearms


clause stated:



          1)     Firearms;      Specifically     a      nickel    finish,   small   frame,    semi -automatic

          handgun;       also   to   include any     illegally
                                                         other              possessed,   or stolen firearms,
          including, but not limited to the specific listed firearm, and any other firearms to
          which ownership thereof is questionable or disputed, and also to include any
          ammunition, holsters, cleaning kits, instruction manuals, boxes, paperwork or other
          items connected to firearms at the listed residence /vehicles.


CP at 140. The warrant' s probable cause affidavit stated that Ricky had reported Murphy robbed

him at gunpoint; that after the confrontation, Murphy had not been anywhere except for

Durosimi' s apartment and vehicle; and that Murphy was a convicted felon. These facts and

circumstances set out in the affidavit are sufficient to establish a reasonable inference that


Murphy was probably involved in unlawful possession of a firearm and that evidence of that

crime could be found at Durosimi' s vehicle and apartment. The affidavit contained sufficient


probable cause.




          The firearm clause also met the particularity requirement. The nature of the underlying

offense of unlawful possession of a firearm precludes a descriptive itemization for two reasons.


First, a felon' s possession of any type of firearm constitutes unlawful possession of a firearm,

thus precluding an itemization more descriptive than " the specific listed firearm, and any other

firearms to      which   ownership thereof is        questionable or    disputed." CP    at   140. Second, diverse


types of evidence could connect the defendant to the firearm, such as " ammunition, holsters,


cleaning kits, instruction manuals, boxes, paperwork or other items connected to firearms at the

listed   residence /vehicles."       CP at 140. The search authorized by the firearm clause was


                                                                 11
No. 44763 -1 - II



circumscribed by an explicit statement that the crimes under investigation were first degree

robbery and unlawful possession of a firearm.

        Because the nature of the underlying offense of unlawful possession of a firearm

precludes a descriptive itemization and the search authorized by the firearm clause was

circumscribed by the crime under investigation, we hold that in this case, the firearm clause was

sufficiently definite so that the officer executing the warrant could identify the property sought

with reasonable certainty. Thus, the firearm clause satisfied the particularity requirement.

        Because the firearm clause was supported by probable cause and had sufficient'

particularity, it was not overbroad. Thus, it is not likely that the trial court would have excluded

any evidence in response to a motion to suppress challenging the firearm clause. Therefore,

Murphy has not demonstrated actual prejudice and we do not consider Murphy' s allegation of

error for the first time on appeal. RAP 2. 5( a).


        2. Application ofthe Severance Doctrine to the Warrant' s Photograph Clause

        Murphy argues that the warrant' s photograph clause was overbroad in violation of the

first amendment and that the photograph clause cannot be severed because a notebook seized


from Durosimi' s apartment and admitted at trial was first amendment material. We hold that

because the photograph clause can be meaningfully severed from the valid portion of the

warrant, Murphy has not shown actual prejudice.

         We will only apply the severability doctrine where five factors are met:

         First, the warrant must lawfully have authorized entry into the premises... .
                  Second, the warrant must include one or more particularly described items
         for which there is probable cause.
                Third, the part of the warrant that includes particularly described items
         supported by probable cause must be significant when compared to the warrant as
         a whole.   If most of the warrant purports to authorize a search for items not



                                                    12
No. 44763 -1 - II



           supported by probable cause or not described with particularity, the warrant is likely
           to be " general" in the sense of authorizing " a general, exploratory rummaging in a
           person' s belongings [,]" and no part of it will be saved by severance or redaction.


                    Fourth, the searching officers must have found and seized the disputed items
           while executing the valid part of the warrant.
                    Fifth, the   officers must not      have    conducted a general search,      i.e.,   a search

           in which they " flagrantly disregarded" the warrant' s scope.

Maddox, 116 Wn.         App.     at   807 -09 ( alteration in   original) ( internal   quotation marks omitted)


 quoting Andresen v. Maryland, 427 U.S. 463, 480, 96 S. Ct. 2737, 49 L. Ed. 2d 627 ( 1976);

United States    v.   Foster, 100 F. 3d 846, 851 ( 10th Cir. 1996)).            Murphy challenges only the third

factor.9

           Here, the warrant' s grant of authority to search for firearms, currency, marijuana and

marijuana paraphernalia, and cellular telephones was significant when compared to its whole,


and the warrant' s grant of authority to search for images was insignificant when compared to its

whole. Thus, the third factor is satisfied, and the photograph clause is severable. See Maddox,


116 Wn. App. at 809 -10.

           Except for the detective' s photograph of a picture hanging on Durosimi' s apartment wall,

the trial court admitted no photographs or images at trial. Assuming without deciding that the

notebook contained material protected by the First Amendment, the record contains no evidence,

and Murphy does not argue on appeal, that the notebook was seized pursuant to the photograph

clause.




9 For the first time in his reply brief, Murphy argues that the warrant lacks a nexus between the
area to be searched and the evidence to be seized. Because Murphy raised this issue for the first
time in a reply brief, we do not consider it. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d
801, 809, 828 P. 2d 549 ( 1992).




                                                                13
No. 44763 -1 - II



            Thus, any infirmity of the photograph clause would have required suppression of only the

detectives' photograph of the picture hanging on Durosimi' s apartment wall. Therefore, it is not

likely that the trial court would have excluded any evidence in response to a motion to suppress

challenging the photograph clause, except for the detectives' photograph of the picture hanging

on Durosimi' s apartment wall.


            Murphy makes no arguments on appeal related to the photograph of the picture hanging

on Durosimi' s apartment wall and did not designate this photograph on appeal. Accordingly,

Murphy has not demonstrated any actual prejudice related to the photograph of the picture on

Durosimi' s apartment wall. Thus, Murphy has not met his burden of demonstrating actual

prejudice and we do not consider Murphy' s allegation of error for the first time on appeal. RAP

2. 5( a).


            Having previewed Murphy' s arguments, we hold that he has failed to show manifest

error. Therefore, we do not consider his search warrant arguments on appeal.


                                    II. UNANIMITY JURY INSTRUCTION


            Murphy argues the trial court erred by failing to provide the jury with a unanimity

instruction regarding the possession of marijuana with intent to deliver count because the jury

could have convicted him based on either the evidence found in his shorts pocket or the


marijuana found in Durosimi' s apartment. The State argues Murphy was not entitled to a

unanimity instruction because the two instances of possession were part of a single continuing

course of conduct. We agree with Murphy.

            We review de novo whether a unanimity instruction is required. See State v. Linehan,

 147 Wn.2d 638, 643, 645, 56 P. 3d 542 ( 2002).      Because the failure to give a unanimity




                                                    14
No. 44763 -1 - II



instruction is an error of constitutional magnitude, a defendant may raise the issue for the first

time   on appeal.   See State    v.   Locke, 175 Wn.    App.      779, 802, 307 P. 3d 771 ( 2013), review denied,


179 Wn. 2d 1021 ( 2014).


           For a criminal defendant' s conviction to be constitutionally valid, a unanimous jury must

conclude that the accused committed the criminal act charged. State v. Kitchen, 110 Wn.2d 403,


411, 756 P. 2d 105 ( 1988).       When multiple incidents are alleged, any one of which could

constitute the crime charged, the jury must unanimously agree on which incident constitutes the

crime.     110 Wn.2d   at   411. Under these circumstances, unless the State elects which incident it


will rely on for the conviction, a trial court must instruct the jury that all 12 jurors must agree

that the   same   underlying    criminal act     has been    proved   beyond   a reasonable   doubt. 110 Wn.2d at


411.


           But the defendant is not entitled to a unanimity instruction if the evidence shows both

incidents are part of one continuing course of conduct. State v. Handran, 113 Wn.2d 11, 17, 775

P. 2d 453 ( 1989). " We review the facts in a commonsense manner" to determine whether a


particular defendant' s conduct constitutes one continuing course of conduct. State v. Fiallo-

Lopez, 78 Wn.       App.    717, 724, 899 P. 2d 1294 ( 1995). "        A continuing course of conduct requires

an   ongoing   enterprise with a      single   objective."   State v. Love, 80 Wn. App. 357, 361, 908 P. 2d

395 ( 1996).


           Here, the evidence shows that Murphy had three different possible objectives for the

marijuana in his possession: Durosimi' s medical use, Murphy' s personal use, and delivery to

relatives in exchange for reimbursement in either cash or some other remuneration. The

evidence in the record conflicts as to whether the marijuana in Durosimi' s apartment was for




                                                             15
No. 44763 -1 - II



Durosimi' s medical use, Murphy' s personal use, delivery to relatives in exchange for payment,

or a mix of all three. More importantly, the record contains little to no evidence concerning the

objective behind the marijuana in Murphy' s pants pocket. Reviewing the facts in a

commonsense manner, the evidence does not show any single objective connecting the

marijuana in Murphy' s shorts pocket to the marijuana in Durosimi' s apartment. Thus, Murphy' s

two instances of possession do not constitute a continuing course of conduct, and Murphy was

entitled to a unanimity instruction.

        We review failure to give a multiple acts unanimity instruction under the constitutional

harmless   error standard.   State   v.   Bobenhouse, 166 Wn.2d 881, 893, 214 P. 3d 907 ( 2009). Under


this standard, the error is presumed to be prejudicial and the State bears the burden of proving

that the error was harmless beyond a reasonable doubt. State v. Ashcraft, 71 Wn. App. 444, 466,

859 P. 2d 60 ( 1993).   An error is not harmless if a rational trier of fact could have had a


reasonable doubt one of the incidents established the crime beyond a reasonable doubt. State v.

Camarillo, 115 Wn.2d 60, 65, 794 P. 2d 850 ( 1990).


        Here, the State does not argue that the error was harmless. But even had the State argued


that the error was harmless, its argument would fail in this case. A rational jury could find that

Murphy constructively possessed the marijuana in Durosimi' s apartment with intent to deliver it,

but actually possessed the marijuana in his shorts pocket for personal use without intent to

deliver. A rational jury could also find that Murphy actually possessed the marijuana in his .

shorts pocket with intent to deliver, but that because Murphy grew the marijuana in Durosimi' s

apartment for Durosimi only, Durosimi had dominion and control over, and thus constructive

possession of, that marijuana. Therefore, because a rational juror could have a reasonable doubt




                                                       16
No. 44763 -1 - II



as to each alleged incident of possession of marijuana with intent to deliver, the error was not


harmless, and we reverse Murphy' s conviction for possession of marijuana with intent to deliver.

                                              III. DOUBLE JEOPARDY


         Murphy argues, and the State concedes, that double jeopardy' s merger doctrine precludes

Murphy' s second degree assault conviction. We accept the State' s concession.

         We review double jeopardy claims de novo. State v. Freeman, 153 Wn.2d 765, 770, 108

P. 3d 753 ( 2005).       The constitutional prohibition against double jeopardy forbids multiple

punishments for the same offense. State v. Kier, 164 Wn.2d 798, 803, 194 P. 3d 212 ( 2008).


Whether two convictions are for the same offense is a question of legislative intent. Freeman,

153 Wn.2d       at   771.    Of the double jeopardy analysis' s many steps, merger is just one. See 153

Wn.2d    at   771 -73.      Because Murphy' s argument and the State' s concession is limited to merger,

we confine our analysis accordingly. See RAP 10. 3( 6).

         Under the merger doctrine, when a criminal act forbidden under one statute also elevates


the degree of a crime under another statute, the courts presume that the legislature intended to

punish both acts through a single conviction for the greater crime. Freeman, 153 Wn.2d at 772-


73.   But offenses may still be punished separately " if there is an independent purpose or effect to

each."   153 Wn.2d at 773.


         Robbery, the taking of property by the use or threatened use of force, becomes first

degree robbery when done by a person who is armed with or displays a deadly weapon. See

RCW 9A.56. 190, . 200( a)( i) -(ii).      Here, Murphy was convicted of second degree assault for

displaying a deadly weapon to Ricky. It was this very act of displaying a deadly weapon to

Ricky that elevated Murphy' s robbery to first degree robbery. Neither offense had an



                                                         17
No. 44763 -1 - II



independent purpose or effect. Thus, we accept the State' s concession, hold that the convictions


merge for double jeopardy purposes, and vacate Murphy' s second degree assault conviction.

                              IV. COMPARABILITY OF PRIOR OREGON OFFENSES


          Murphy argues that his four offenses under Oregon' s statute prohibiting unlawful

delivery of an imitation controlled substance are not legally or factually comparable to

Washington' s delivery of an imitation controlled substance. We hold that the offenses are not

legally comparable, and that only one of Murphy' s four offenses are factually comparable.'°

          In Oregon, Murphy was convicted of three counts of unlawful delivery of an imitation

controlled substance and one count of attempted unlawful delivery of an imitation controlled

substance. Regarding these four convictions, Murphy was first convicted of unlawful delivery of

an imitation controlled substance in 2006. The judgment states that Murphy was convicted by

guilty   plea,   but the guilty     plea   is   not   in the   record."     The information does not clarify what

substance Murphy actually delivered, but states Murphy falsely represented the substance to be

crack cocaine.




          Murphy was next convicted of unlawful delivery of an imitation controlled substance in

another   2006     case.   In his   plea,   Murphy        admitted: "     I knowingly delivered a substance that was

not a controlled substance upon                 the   representation      that it   was crack cocaine."   CP at 100. The


information does not clarify what substance Murphy actually delivered.



1° While one of Murphy' s offenses is an attempt to unlawfully deliver an imitation controlled
substance, we limit our consideration to the underlying offense of unlawful delivery of an
imitation controlled substance because that underlying offense provides the substantive elements
of Murphy' s attempt offense. See OR. REV. STAT. § 161. 405( 1) ( 2009); OR. REV. STAT. §

475. 912 ( 2009).


11 It appears that Murphy failed to appear and was convicted in absentia.

                                                                    18
No. 44763 -1 - II



        Murphy was next convicted of unlawful delivery of an imitation controlled substance in

2007. In his   plea,   Murphy     admitted: "   I intentionally sold fake crack cocaine as real crack

cocaine."   CP at 105.


        Finally, Murphy was convicted of attempted unlawful delivery of an imitation controlled

substance in 2009. The judgment states Murphy was convicted by guilty plea, but only the first

page of Murphy' s plea is in the record. This first page does not contain Murphy' s signature, nor

any information as to what acts he admitted. The information does not clarify what substance

Murphy actually attempted to deliver.

        We review a trial court' s offender score calculations de novo. State v. Tili, 148 Wn.2d

350, 358, 60 P. 3d 1192 ( 2003).       A defendant may challenge the trial court' s offender score

calculations for the first time on appeal. In re Pers. Restraint of Call, 144 Wn.2d 315, 331 -32,

28 P. 3d 709 ( 2001).


        To include an out -of s
                              - tate conviction in the defendant' s offender score, the out -of -state


conviction must be comparable to a Washington offense. In re Pers. Restraint ofLavery, 154

Wn.2d 249, 255, 111 P. 3d 837 ( 2005);           see   RCW 9. 94A. 525( 3).   The statutes effective at the time


the defendant committed the foreign offense control our comparability analysis. State v. Morley,

134 Wn. 2d 588, 606, 952 P. 2d 167 ( 1998);            see In re Pers. Restraint of Crawford, 150 Wn. App.

787, 794 -95, 209 P. 3d 507 ( 2009).


         To determine whether a foreign offense is comparable to a Washington offense, we apply

a two -part test. Morley, 134 Wn.2d at 605 -06. First, we compare the foreign offense' s elements

with the comparable Washington offense' s elements to determine whether they are legally

comparable.    State    v.   Ford, 137 Wn.2d 472, 479, 973 P. 2d 452 ( 1999).        Offenses are legally



                                                            19
No. 44763 -1 - II



comparable if their elements are identical or if the foreign offense is not broader than the


Washington offense. See Ford, 137 Wn.2d at 479. If the offenses are legally comparable, our

analysis ends.      State       v.   Stockwell, 129 Wn. App. 230, 235, 118 P. 3d 395 ( 2005),   aff'd 159 Wn.2d

394, 150 P. 3d 82 ( 2007).


         If the offenses are not legally comparable, we examine whether the offenses are factually

comparable.        State   v.    Thomas, 135 Wn.     App.   474, 480, 144 P. 3d 1178 ( 2006). Offenses are


factually comparable if the defendant' s conduct constituting the foreign offense, as evidenced by

the   undisputed    facts in the foreign        record, would constitute   the Washington   offense.   135 Wn.

App. at 480. In this inquiry into factual comparability, the trial court can consider only facts that

were proved to a trier of fact beyond a reasonable doubt or that the defendant admitted or

stipulated   to.    135 Wn. App. at 482. The State bears the burden of providing sufficient evidence

to prove by a preponderance of the evidence that a foreign offense is comparable with a

Washington offense. Ford, 137 Wn.2d at 479 -80; State v. McCorkle, 137 Wn.2d 490, 495, 973


P. 2d 461 ( 1999).


         OR. REV. STAT. § 475. 912( 1) (           2009) defines Oregon' s offense of "unlawful delivery of an

imitation controlled substance ":


         A person commits the crime of unlawful delivery of an imitation controlled
         substance if the person knowingly:

                                     a) Delivers, other than by administering or dispensing, a substance
                    that is not a controlled substance upon the express or implied representation
                    that the substance is a controlled substance; or


                                     b) Delivers a substance that is not a controlled substance upon the
                     express or implied representation that the substance is of such nature or
                     appearance that the recipient of the delivery will be able to distribute the
                     substance as a controlled substance.




                                                              20
No. 44763 -1 - II



RCW 69.52. 030( 1) defines Washington' s offense of "delivery of an imitation controlled

substance ":




        It is unlawful for any person to manufacture, distribute, or possess with intent to
        distribute, an imitation controlled substance.


RCW 69. 52. 020( 3) provides Washington' s definition of "imitation controlled substance ":


         A] substance that is not a controlled substance, but which by appearance or
        representation would lead a reasonable person to believe that the substance is a
        controlled substance. Appearance includes, but is not limited to, color, shape, size,
        and markings of the dosage unit.


 Emphasis added.)


A.      Legal Comparability

        Murphy argues that the four Oregon offenses are not legally comparable to Washington' s

delivery of an imitation controlled substance because only the Washington offense required

proving that the uncontrolled substance actually delivered would lead a reasonable person to

believe that the substance is a controlled substance. We agree.


        Oregon' s unlawful delivery of an imitation controlled substance required that the

defendant deliver an uncontrolled substance with a representation that the substance is a


controlled substance, but unlike Washington' s delivery of an imitation controlled substance, did

not require that the uncontrolled substance by appearance or representation would lead a

reasonable person to believe that the substance is a controlled substance. Thus, a defendant who

delivered an uncontrolled substance that no reasonable person would consider to be a controlled

substance with a representation that it was a controlled substance could be convicted under


Oregon' s unlawful delivery of an imitation controlled substance but not Washington' s delivery




                                                  21
No. 44763 -1 - I1



of an imitation controlled substance. Thus, the Oregon offense is broader than the Washington


offense, and the offenses are not legally comparable.

B.      Factual Comparability

        Because the four disputed Oregon offenses are not legally comparable, we next determine

whether the State provided sufficient evidence to prove by a preponderance of the evidence that

these Oregon offenses are factually comparable. We hold the State provided sufficient evidence

to prove only one of the four disputed Oregon convictions factually comparable.

        For Murphy' s two 2006 convictions of Oregon' s unlawful delivery of an imitation

controlled substance and his 2009 conviction of Oregon' s attempted unlawful delivery of an

imitation controlled substance, the State failed to provide any admission or stipulation by

Murphy, or any other evidence concerning the nature of the actual substance that he delivered or

attempted to deliver. Thus, the State provided no evidence that Murphy delivered or attempted

to deliver an uncontrolled substance that by appearance or representation would lead a

reasonable person to believe that it is a controlled substance. Therefore, the State failed to

provide sufficient evidence to prove with a preponderance of the evidence that these three prior


Oregon convictions are factually comparable with Washington' s delivery of an imitation

controlled substance, and the trial court erred by including these convictions in Murphy' s

offender score.



        For the 2007 conviction of Oregon' s unlawful delivery of an imitation controlled

substance, the State provided evidence to show Murphy admitted that the uncontrolled substance

he actually delivered   was "   fake   crack cocaine."    CP at 105. By its very description, fake crack

cocaine would lead a reasonable person to believe that the substance was the controlled




                                                         22
No. 44763- 1- 11



substance crack cocaine. Thus, the State provided sufficient evidence to prove by a

preponderance of the evidence that this conviction for Oregon' s unlawful delivery of an

imitation controlled substance is factually comparable with Washington' s delivery of an

imitation controlled substance.


                                 V. INEFFECTIVE ASSISTANCE OF COUNSEL


          Murphy argues that trial counsel provided ineffective assistance by failing to move to

suppress evidence on grounds that the warrant' s firearm clause or photograph clause was


overbroad. We disagree.


          Because ineffective assistance of counsel claims present mixed questions of law and fact,


we review them de novo. In re Pers. Restraint ofBrett, 142 Wn.2d 868, 873, 16 P.3d 601

 2001).      On an ineffective assistance of counsel claim, the defendant bears the burden of showing

deficient performance and resulting prejudice. State v. Grier, 171 Wn.2d 17, 42, 246 P. 3d 1260

 2011).


             Counsel' s performance was deficient if it fell below an objective standard of


reasonableness.       Stenson, 132 Wn.2d    at   705.   Our scrutiny of counsel' s performance is highly

deferential; it strongly    presumes reasonableness.          Grier, 171 Wn.2d at 42. To rebut this


presumption, the defendant bears the heavy burden of "establishing the absence of any

 conceivable       legitimate tactic explaining   counsel' s performance. '    171 Wn.2d at 42 ( quoting

State   v.   Reichenbach, 153 Wn.2d 126, 130, 101 P. 3d 80 ( 2004)). To establish prejudice, a


defendant must show a reasonable probability that the result of the proceeding would have been

different absent the deficient performance. State v. Thomas, 109 Wn.2d 222, 226, 743 P. 2d 816

 1987).




                                                         23
No. 44763 -1 - II



          A defendant must show both deficiency and prejudice to prevail on an ineffective

assistance of counsel claim. In re Pers. Restraint ofCrace, 174 Wn.2d 835, 840, 280 P. 3d 1102

 2012).    Thus, where we determine that the defendant has failed one prong of the ineffective

assistance of counsel   test,   we need not consider   the   other.   174 Wn.2d at 847.


          As discussed above, it is not likely that the trial court would have excluded any evidence

in response to a motion to suppress challenging the firearm clause or photograph clause except

for the detectives' photograph of the picture hanging on Durosimi' s apartment wall. Murphy

makes no arguments on appeal related to the photograph of the picture hanging on Durosimi' s

apartment wall and did not designate this photograph on appeal. Nothing in the record before us

suggests that this photograph affected the trial in any way. Thus, Murphy has failed to show a

reasonable probability that but for counsel' s failure to move to suppress evidence on grounds of

the warrant' s firearm clause or photograph clause, the result of the proceeding would have been

different. Therefore, Murphy has failed to meet his burden of showing that counsel' s failure to

move to suppress on these grounds caused prejudice.


            VI. ADDING THE SCHOOL BuS ROUTE STOP ENHANCEMENT TO EACH CHARGE


          Murphy argues, and the State concedes, the trial court erroneously added the possession

of marijuana with intent to deliver conviction' s 24 -month school bus route stop enhancement to

the standard sentence range for first degree robbery and second degree assault. We accept the

State' s concession.


          This court reviews calculation of a standard sentence range de novo. See State v. Parker,

132 Wn.2d 182, 189, 937 P. 2d 575 ( 1997).       Sentencing errors resulting in unlawful sentences




                                                       24
No. 44763- 1- 11



may be raised for the first time on appeal. State v. Bahl, 164 Wn.2d 739, 744, 193 P. 3d 678

 2008).


          RCW 69. 50. 435( 1) states:


          Any   person who   violates   RCW 69. 50. 401         by ...   possessing with the intent to
          manufacture, sell, or   deliver   a controlled substance ...     to   a person ... (   c) [   w] ithin
          one thousand feet of a school bus route stop designated by the school district .. .
          may be punished by ... imprisonment of up to twice the imprisonment otherwise
          authorized by this chapter.

RCW 9. 94A.533( 6) states in part:


          An additional twenty -four months shall be added to the standard sentence range for
          any ranked offense involving a violation of chapter 69. 50 RCW if the offense was
          also a violation of RCW 69. 50. 435.


The school bus route stop enhancement applies to only sentences for violations of chapter RCW

69. 50. See RCW 9. 94A. 533( 6).      Neither first degree robbery nor second degree assault

constitutes a violation of chapter RCW 69. 50. RCW 9A.36. 021; RCW 9A.56. 200.


          RCW 9.94A.533( 3) adds a 60 month firearm enhancement to any class A felony

conviction, and 36 months to any class B felony conviction, where the defendant was armed with

a   firearm. First degree robbery is    a class   A   felony.   RCW 9A.56. 200( 2).      Second degree assault


without sexual motivation is a class B felony. RCW 9A.36. 021( 2).

           RCW 9. 94A.533( 3)' s 60 -month firearm enhancement was the only enhancement that

applied to Murphy' s standard sentence range for first degree robbery, and RCW 9. 94A.533( 3)' s

36 -month firearm enhancement was the only enhancement that applied to Murphy' s standard

sentence range for second degree assault. But the trial court erroneously increased the standard

sentence range for Murphy' s first degree robbery and second degree assault convictions by an

additional 24 months above the applicable firearm enhancements, apparently to account for the



                                                         25
No. 44763 -1 - II



24 -month school bus route stop enhancement that applies only to violations of chapter RCW

69. 50. Thus, we hold that the trial court erroneously calculated the standard sentence range for

first degree robbery and second degree assault. 12
                                STATEMENT OF ADDITIONAL GROUNDS


        Murphy       filed   a statement of additional grounds (   SAG).   When considering a defendant' s

SAG, we consider only arguments that we have not addressed as raised by defendant' s appellate

counsel.   State    v.   Thompson, 169 Wn.    App.   436, 493, 290 P. 3d 996 ( 2012), review denied, 176


Wn.2d 1023 ( 2013).


                                             I. DOUBLE JEOPARDY


        Murphy argues that double jeopardy' s merger doctrine precludes Murphy' s second

degree assault conviction. Because we addressed this issue as raised by Murphy' s appellate

counsel, we need not consider it again.


                                         II. FIREARM ENHANCEMENTS


        Murphy argues that the trial court erred by running his first degree robbery conviction' s

firearm enhancement consecutively with his second degree assault conviction' s firearm

sentencing enhancement. Because we vacate Murphy' s second degree assault conviction, only

one firearm sentencing enhancement will be applied at resentencing, and this issue is moot.




12
   Murphy argues that adding the school bus route stop enhancement to Murphy' s first degree
robbery and second degree assault sentences was unconstitutional. Because we resolve this error
through statutory interpretation, we avoid considering this constitutional issue. State v.
McEnroe, 179 Wn.2d 32, 35, 309 P. 3d 428 ( 2013).




                                                        26
No. 44763 -1 - II


                                         CONCLUSION


        We affirm Murphy' s first degree robbery conviction, but vacate his sentence for that

crime. We vacate Murphy' s conviction for second degree assault and the associated firearm

sentencing enhancement. We vacate Murphy' s conviction for possession of marijuana with

intent to deliver and the associated school bus route stop sentencing enhancement. We remand

for further proceedings consistent with this opinion.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




 Lee, J.




                                                 27